Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious   the second inner cylinder and the third inner cylinder and passing through the second end cover, the first end cover and the first outer cover, a piston disposed on the piston rod and located between the first end cover and the second end cover, a first linking nut disposed on the piston rod and located in the first connector, a second linking nut disposed at one end of the piston rod and located in the second connector, a first end disposed at the other end of the piston rod, and ring springs disposed in the outer cylinder and sleeved over the first connector, the first inner cylinder, the first end cover, the third inner cylinder, the second end cover, the second inner cylinder and the second connector, wherein one end of the first inner cylinder is connected to the third inner cylinder and the other end is connected to the first outer cover, one end of the second inner cylinder is connected to the third inner cylinder and the other end of the second inner cylinder is connected to the second outer cover, the second outer cover is provided with a second end, the first inner cylinder and the second inner cylinder are provided with grooves, and the first connector and the second connector are also respectively provided with grooves corresponding to the first inner cylinder and the second inner cylinder, such that the first connector is capable of being embedded into the first inner cylinder and movable therein in an axial direction of the first inner cylinder, and the second connector is capable of being embedded into the second inner cylinder and movable therein in an axial direction of the second inner cylinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657